Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



PAMBULA MERRIFIELD,


                                    Appellant,

v.

GARDEN TERRACE DUPLEXES,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00286-CV

Appeal from
County Court at Law No. 4

of Dallas County, Texas

(TC # 07-11586-D)



MEMORANDUM OPINION


	This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief or a motion
for extension of time, we dismiss the appeal.
	Appellant failed to file her brief on the due date, June 13, 2008.  On June 23, 2008, the Clerk
of the Court sent the parties a notice that Appellant had not filed her brief or motion for extension
of time.  Further, the notice advised the parties of the Court's intent to dismiss for want of
prosecution unless one of the parties responded showing grounds to continue the appeal.  The Court
received a one-page document labeled "Appellant's Brief" but it was not filed because it was not in
compliance with Tex.R.App.P. 38.1.  We ordered Appellant to file a corrected brief no later than
October 13, 2008 and advised her that failure to file a corrected brief would result in dismissal of
the appeal.  No brief has been filed.  This Court possesses the authority to dismiss an appeal for want
of prosecution when the appellant has failed to file her brief in the time prescribed, and gives no
reasonable explanation for such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio,
975 S.W.2d 61, 63 (Tex.App.--San Antonio 1998, no writ).  Because Appellant failed to file her
brief and has not responded to our inquiry, we dismiss the appeal for want of prosecution pursuant
to Tex.R.App.P. 38.8(a)(1), 42.3(b), and 42.3(c).

January 29, 2009					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Carr, J., not participating